El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El abogado Justo A. Casablanca nos pide que lo admita-mos al ejercicio de su profesión. El obtuvo ese título en ■1919, pero después de varias actuaciones no fué admitido por nosotros al ejercicio de la abogacía por resolución de 15 de noviembre de 1921 por haber cometido dos delitos graves, a pesar de que cumplidas sus sentencias el Gobernador de esta Isla lo indultó restableciéndolo en sus derechos civiles v políticos y aunque la Comisión de Reputación de Aspiran-tes al Ejercicio de la Abogacía nos informó que podía ser admitido. 30 D.P.R. 399. Desde entonces y en repetidas ocasiones ha hecho la misma súplica que ahora pero les fue-ron' negadas. Ultimamente, en 16 de diciembre de 1931, pre-sentó igual petición y señalamos un día para oír su prueba en audiencia pública. En ella comparecieron los abogados en ejercicio don Juan B. Huyke, don Rodolfo Ramírez Pa-bón y don Federico Pérez Almiroty, que es Subprocurador General de esta Isla, así como el Dr. Eugenio Fernández Gar-cía y don Enrique Adsuar y declararon bajo juramento que *161el peticionario lia observado desde el tiempo en qne fné ne-gada sn admisión al ejercicio de la abogacía nna condncta honrada y qne lo consideran digno de qne se le permita tra-bajar como abogado. También fné presentada en ignal sen-tido nna declaración jnrada ante nn notario por el Juez Municipal de Bayamón y otra del jefe de la Policía Insular del distrito de Río Piedras. En otro escrito firmado por cua-renta y seis abogados se hacen idénticas manifestaciones.
Estamos seguros de haber cumplido con nuestro deber al no admitir en 1921 al peticionario al ejercicio de la profe-sión de abogado en atención a los delitos qne cometió y a las grandes responsabilidades y privilegios qne son secuela del ejercicio de la profesión de abogado. Así lo reconoce ahora el peticionario. Pero entonces dijimos, cita supra, lo siguiente:
“No queremos decir que Gasablanea esté para siempre impedido. Quizá a virtud de repetidos actos reveladores de una reforma sólida, pueda demostrar a esta misma corte que está en condiciones de ejercer la profesión de abogado.”
Por consiguiente, la única cuestión a resolver en el pre-sente caso es si la condncta posterior del peticionario es de tal naturaleza qne justifique que accedamos a su solicitud, según lo hemos hecho en los casos In re Torregrosa, 34 D.P.R.. 312, y de In re Figueroa Maestre, 38 D.P.R. 955.
En vista del número de abogados que acreditan la buena' conducta actual del peticionario y que recomiendan su admi-sión, y también de las otras personas que se expresan en igual sentido, no tenemos inconveniente en aceptar que el peticionario Justo A. Casablanca se'halla ahora capacitado por su conducta para asumir honradamente los deberes que le impone su título de abogado y por tanto debe accederse, a su solicitud.